DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the amendment filed on 1/8/2021.
3. 	 Claims 1, 5 and 6 are amended.
4.	Claims 7-9 are newly added.
5.	Claims 1 – 9 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (Pub No: US 2006/0230344) in view of Nakashima (Pub No: US 2012/0226990 A1).

Regarding claim 1. Jennings teaches an information processing apparatus, comprising: a web server (Jennings [0013] Fig 1) web server configured to
receive a screen display HTTP request from a web browser, ( Jennings [0020] and [0031] HTTP request display on screen as shown in Fig 6 Microsoft Explorer) ,
if the web server determines that the web browser is not the certain web browser, create first HTML data including data obtained by encoding an image to be displayed on the screen, and create a first HTTP response including the first HTML data (Jennings [0024] and [0030] Fig 6, HTTP request is sent to web server in Fig 1 to identify the browser by agent string code through http data information which is displayed on webpage interpreted as displayed on the screen by the http response) .
Jennings does not teach determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request, if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data; and 
return the first HTTP response to the web browser.
However Nakashima teaches determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request ( Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request), if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data (Nakashima [0031] and [0062] Fig 2, server 102 interpreted as web  web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, and create a second HTTP response including the second HTML data) , and return the first HTTP response to the web browser (Nakashima [0064],Fig 7 B, transmits an HTTP response returning the menu screen 602 to the web browser 400 interpreted as return the first HTTP response to the web browser) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is processed by the input unit based on the determination results of the determining unit, thus preventing occurrence of errors in the event of transmitting the image data to the server, and reducing the size of the image data in the apparatus.

Regarding claim 2. Jennings and Nakashima teach the information processing apparatus according to claim 1, and Nakashima further teaches wherein the web server is configured to, if a certain browser name and a certain version are described in a user agent header of the screen display HTTP request, determine that the web browser is the certain web browser (Nakashima [0090] and [0117], Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of 

Regarding claim 4. Jennings and Nakashima teach the information processing apparatus according to claim 1, and Jennings further teaches wherein the web server is configured to determine whether or not a sender of the screen display HTTP request is a web browser in the information processing apparatus(Jennings [0019] and [0020] HTTP request is from web browser) ,
if the web server determines that the sender is the web browser in the information processing apparatus ( Jennings [0020] and [0031] HTTP request identifies the type of the browser and display interpreted as web server determines that the sender is the web browser in the information processing apparatus) ,
 determine whether or not the web server has determined whether or
not the web browser is the certain web browser, on a basis of a history in which the web server determined whether or not the web browser is the certain web browser on a basis of the screen display HTTP request previously received (Jennings [0024] and [0030] Fig 6, HTTP request is sent to web server in Fig 1 to identify the browser by agent string code through http information to be displayed on webpage interpreted as displayed on the screen by the http response) .
Jennings does not teach if the web server has determined whether or not the web browser is the certain web browser, create the first HTML data or the second HTML data depending on whether or not the web browser is the certain web browser, that 
However Nakashima teaches if the web server has determined whether or not the web browser is the certain web browser, create the first HTML data or the second HTML data depending on whether or not the web browser is the certain web browser, that the web server has determined (Nakashima [0031] and [0062] Fig 2, server 102 interpreted as web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as create the first HTML data or the second HTML data depending on whether or not the web browser is the certain web browser, that the web server has determined), and
if the web server has not determined whether or not the web browser is the certain web browser, determine whether or not the web browser is the certain web browser(Nakashima [0064],Fig 7 B, transmits an HTTP response returning the menu screen 602 to the web browser 400 interpreted the web server has not determined whether or not the web browser is the certain web browser, determine whether or not the web browser is the certain web browser) , and if the web server determines that the sender is not the web browser in the information processing apparatus, determine whether or not the web browser is the certain web browser(Nakashima [0090] Fig 12 HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is processed by the input unit based on the determination results of the determining unit, thus preventing occurrence of errors in the event of transmitting the image data to the server, and reducing the size of the image data in the apparatus.

Regarding claim 5. Jennings teaches a non-transitory computer readable recording medium that records a web application program, the web application program causing a web server of an information processing apparatus (Jennings [0039] non-transitory computer readable recording medium that records a web application program) to
receive a screen display HTTP request from a web browser, (Jennings [0020] and [0031] HTTP request identifies and display on screen as shown in Fig 6 Microsoft Explorer) ,
if the web server determines that the web browser is not the certain web browser, create first HTML data including data obtained by encoding an image to be displayed on the screen, and create a first HTTP response including the first HTML data (Jennings [0024] and [0030] Fig 6, HTTP request is sent to web server in Fig 1 to identify the browser by agent string code through http information to be displayed on webpage interpreted as displayed on the screen by the http response).
 if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data, and return the first HTTP response or the second HTTP response to the web browser.
However Nakashima teaches determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request (Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request )if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data(Nakashima [0031] and [0062] Fig 2, server 102 interpreted as web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, and create a second HTTP response including the second HTML data) , and return the first HTTP response or the second HTTP response to the web browser(Nakashima [0064],Fig 7 B, transmits an HTTP response returning the menu screen 602 to the web browser 400 interpreted as return the first HTTP response to the web browser) .


Regarding claim 6. Jennings teaches an information processing system, comprising: 
a web browser (Jennings [0020]] Fig 1 web browser) ; and
a web server configured to receive a screen display HTTP request from the web browser ( Jennings [0020] and [0031] HTTP request identifies the type of the browser and display on screen as shown in Fig 6 Microsoft Explorer) ,
if the web server determines that the web browser is not the certain web browser, create first HTML data including data obtained by encoding an image to be
displayed on the screen, and create a first HTTP response including the first HTML data (Jennings [0024] and [0030] Fig 6, HTTP request is sent to web server in Fig 1 to identify the browser by agent string code through http information to be displayed on webpage interpreted as displayed on the screen by the http response) .
Jennings does not teach if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create second HTTP response including the second HTML data, and
return the first HTTP response or the second HTTP response to the web browser.
 determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request (Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display HTTP request ) , if the web server determines that the web browser is the certain web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data(Nakashima [0031] and [0062] Fig 2, server 102 interpreted as web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, and create a second HTTP response including the second HTML data) , and return the first HTTP response or the second HTTP response to the web browser (Nakashima [0064],Fig 7 B, transmits an HTTP response returning the menu screen 602 to the web browser 400 interpreted as return the first HTTP response to the web browser) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is processed by the input unit based on the determination results of the determining unit, thus preventing occurrence of errors in the event of transmitting the image data to the server, and reducing the size of the image data in the apparatus.

Regarding claim 7. Jennings and Nakashima teach the information processing apparatus according to claim 1, and Nakashima further teaches wherein the web browser is configured to when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image (Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image) and
when the web browser receives the second HTTP response from the web server, send an image data obtain HTTP request including link information included in the second HTML data to the web server, receive image data from the web server, embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image ( Nakashima [[0031], [0062] and [0047] Fig 2 and 6, server 102 interpreted as web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, and embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is 

Regarding claim 8, Jennings and Nakashima teach the non-transitory computer readable recording medium according to claim 5, and Nakashima further teaches wherein the web browser is configured to when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image(Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image), and
when the web browser receives the second HTTP response from the web server, send an image data obtain HTTP request including link information included in the second HTML data to the web server, receive image data from the web server, embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image( Nakashima [[0031], [0062]  and [0047] Fig 2 and 6, server 102 interpreted as web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, and embed the image data in the second 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is processed by the input unit based on the determination results of the determining unit, thus preventing occurrence of errors in the event of transmitting the image data to the server, and reducing the size of the image data in the apparatus.

Regarding claim 9, Jennings and Nakashima teach the information processing system according to claim 6, and Nakashima further teaches wherein the web browser is configured to when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image(Nakashima [0064], [0090] and [0117] Fig 12, HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image), and when the web browser receives the second HTTP response from the web server, send an image data obtain HTTP request including link information included in the second HTML data to the web server, receive image data from the web server, embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image( Nakashima [[0031], [0062] and [0047] Fig 2 and 6, server 102  web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image, receive image data from the web server, embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings by incorporating the teachings of Nakashima. Doing so control unit controls the image data according to the size of image data that is processed by the input unit based on the determination results of the determining unit, thus preventing occurrence of errors in the event of transmitting the image data to the server, and reducing the size of the image data in the apparatus.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (Pub No: US 2006/0230344) in view of Nakashima (Pub No: US 2012/0226990 A1) in further view of Kalinichenko et al. (Pub No: 2005/0216829).

Regarding claim 3. Jennings and Nakashima teach the information processing apparatus according to claim 2, Jennings and Nakashima do not teach wherein the web server is configured to, if "NetFront" as the browser name and "3.x" as the version are described in the user agent header of the screen display HTTP request, determine that the web browser is the certain web browser
wherein the web server is configured to, if "NetFront" as the browser name and "3.x" as version are described in the user agent header of the screen display HTTP request, determine that the web browser is the certain web browser (Kalinichenko [0048] web server is configured for NetFront v3.1 browser.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Jennings and Nakashima by incorporating the teachings of Kalinichenko. Doing so performing an automatic crawl that would not require human intervention into the process; determining and eliminating loops in the links to ensure finiteness of the process; performing automatic traversing for the purpose of regression testing of the once tested application.

Response to Arguments
13.	Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 

A ) Applicant argues  (see bottom of page 8 of Remark) , Prior of record, particularly Nakashima, teaches that the web server determines whether or not the web browser is a certain web browser on a basis of the screen display HTTP request, not on a basis of a user agent header of the screen display HTTP request, as now claimed.

The examiner disagrees because cited art still teaches the claim limitation. 
HTTP header (X-UPLOAD-ACTION, X-UPLOAD-CHARSET, and X-UPLOAD-COOKIE) of the upload request.  Figure  12  shows, the HTTP request contains a data part constituted by the filename and the folder name requested by the web browser, and binary data of the file. Further, the message body is encoded by the character set requested by the web browser . HTTP display shows web bowser Mozilla 5.0 as web browser is the certain web browser.   Web bowser Mozilla 5.0  is an example of a user agent.  Where web browser  loads a website, it identifies itself as an agent when it retrieves the content you've requested.
The User-Agent  header as shown in Fig 12 is a characteristic string that lets servers and network peers identify the application, operating system, vendor, and/or version of the requesting user agent.  Along with that user-agent identification, the browser sends a host of information about the device and network that it's on. This is a really set of data for web developers since it allows them to customize the experience depending on the user agent that's loaded the page.  Once the user agent has identified itself to the web server, a process called content negotiation can begin. This allows the website to serve different versions of itself, based on the user agent string. The agent passes its ID card over to the server, and the server then negotiates a combination of suitable files, scripts, and media.
HTTP request headers provides the information in the "User-Agent" string contributes to the information that the client sends to the server, since the string can vary considerably from user to user.  To look at a user agent string in more detail, take a look at this example user agent string as shown in Fig 12.
web bowser Mozilla 5.0 as web browser is the certain web browser interpreted as determine whether or not the web browser is a certain web browser on a basis of a user agent header of the screen display, HTTP request and 
 Nakashima paragraph  [0117]  teaches the web browser  sets the transmission destination of the web application , the character set, and the cookies into the HTTP header (X-UPLOAD-ACTION, X-UPLOAD-CHARSET, and X-UPLOAD-COOKIE) of the upload request. The web server analyzes HTML data received from web browser to determine the web browser to transmits an HTTP response instructing and redirection to the menu screen interpreted as link information of the image. HTTP request is sent to web server in Fig 1,  to identify the browser by agent string code through http information to be displayed on webpage interpreted as displayed on the screen by the http response and create a second HTTP response including the second HTML data. . 
Thus, examiner maintains his interpretation and rejection.


Conclusion
15.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455